Citation Nr: 0535025	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
July 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In February 2002 the RO denied service 
connection for impulse control disorder.  However, after a 
review of the record, the Board has determined that the issue 
on appeal is more appropriately stated as entitlement to 
service connection for a psychiatric disorder.


REMAND

In April 2001, the veteran submitted a claim for service 
connection for a "mental condition" related to his service 
on submarines.  More specifically, the veteran has 
consistently alleged that he suffered from a mental condition 
due to stresses incurred in service, including storing the 
bodies of dead sailors in the freezer aboard a submarine and 
the sinking of a submarine on which he had previously 
service.  The veteran's service personnel records confirm 
that he served aboard submarines.

The record before the Board indicates that the veteran has 
been diagnosed with an impulse control disorder and the RO 
denied service connection for an impulse control disorder.  
However, a VA progress note dated in February 2001 indicates 
that the veteran "had been deeply affected by the stressful 
duty in submarines" and that he "met the criteria for 
MDD/mod/chronic [Major Depressive Disorder] and had been 
Dysthymic for decades."  The Board is therefore remanding 
this claim to the RO to schedule the veteran for a 
psychiatric examination obtain a current diagnosis of the 
veteran's mental disorder, if any, and to determine whether 
it is at least as likely as not that the veteran's current 
condition is related to his service.  VA's fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for a 
psychiatric examination to diagnose and determine the 
etiology of the veteran's psychiatric disorder.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should obtain the veteran's 
relevant medical treatment records from 
any VA or private medical identified by 
the veteran, to the extent not already on 
file. 

2.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to ascertain the 
proper diagnosis and etiology of any 
psychiatric disorder present.  Such 
tests, to include psychological testing, 
as the examining physician deems 
necessary should be performed.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the currently diagnosed 
psychiatric disorder was initially 
manifested by the complaints or anxiety 
reported during the veteran's service.  
The claims file should be made available 
to the examiner.

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for a psychiatric disorder.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 

